Case 1:21-cv-21752-MGC Document 1 Entered on FLSD Docket 05/07/2021 Page 1 of 5




  COHEN & MIZRAHI LLP
  Yosef Steinmetz
  Florida Bar No.: 119968
  300 Cadman Plaza West, 12th Floor
  Brooklyn, NY 11201
  Telephone: 929/575-4175
  929/575-4195 (fax)
  ysteinmetz@cmlattorneys.com

  ATTORNEY FOR PLAINTIFF

                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI-DADE DIVISION

                                                            Civil Action No.: ___________________
  MARGARET PASQUET,

                                 Plaintiff,
         vs.                                                COMPLAINT FOR VIOLATIONS OF
                                                            THE FAIR DEBT COLLECTION
                                                            PRACTICES ACT
  CREDIT COLLECTION SERVICES and CREDIT
  MANAGEMENT, L.P.,
                                 Defendants.                DEMAND FOR JURY TRIAL


         Plaintiff Margaret Pasquet (“Plaintiff”) brings this action against defendants Credit

  Collection Services (“CCS”) and Credit Management, L.P. (“CM”) (collectively “Defendants”).

  Plaintiff alleges based upon Plaintiff’s personal knowledge, the investigation of counsel, and

  information and belief, as follows:

                                     NATURE OF THE ACTION

         1.      This is an action to recover damages under the Fair Debt Collection Practices Act

  (“FDCPA”), 15 U.S.C. § 1692, et seq.

         2.      Defendants have been furnishing inaccurate account information that was

  published on Plaintiff’s credit reports. On July 16, 2020, Plaintiff submitted debt validation letters




                                                  -1-
Case 1:21-cv-21752-MGC Document 1 Entered on FLSD Docket 05/07/2021 Page 2 of 5




  to CCS and CM disputing the accuracy of reporting and asking defendants to validate the details

  of the accounts.

         3.      The FDCPA provides that once a consumer disputes the details of an account, the

  debt collector is prohibited from re-reporting the account without updating the account as

  necessary. Nonetheless, defendants continued to communicate the information without updating

  the account as necessary. Defendants’ reporting was thus misleading as a matter of law.

         4.      The FDCPA also prohibits the debt collector from re-reporting the account without

  marking the account as disputed, once the consumer disputes the details of an account. CCS and

  CM did not report to Experian, one of the largest credit reporting agencies, that the account was

  disputed.

         5.      Plaintiff’s credit score suffered as a result of the misleading information

  communicated by CCS and CM, and Plaintiff has been forced to deal with the aggravation and

  humiliation of a poor credit score. Accordingly, Plaintiff is entitled to damages.

                                    JURISDICTION AND VENUE

         6.      The claims asserted in this complaint arise under 15 U.S.C. § 1692e of the FDCPA.

  This Court has jurisdiction over the subject matter of this action under 28 U.S.C. § 1331 and 15

  U.S.C. § 1692k.

         7.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                                               PARTIES

         8.      Plaintiff resides in Miami-Dade County, Florida, and qualifies as a “consumer” as

  that term is defined under 15 U.S.C. § 1692a. Plaintiff is an individual.

         9.      CCS is a foreign corporation and debt collection agency that uses the mail,

  telephone, and facsimile, and is registered to do business in this District, the principal purpose of




                                                  -2-
Case 1:21-cv-21752-MGC Document 1 Entered on FLSD Docket 05/07/2021 Page 3 of 5




  which is to attempt to collect debts alleged to be due another. CCS qualifies as a “debt collector”

  under the FDCPA.

         10.     CM is a foreign corporation and debt collection agency that uses the mail,

  telephone, and facsimile, and is registered to do business in this District, the principal purpose of

  which is to attempt to collect debts alleged to be due another. CM qualifies as a “debt collector”

  under the FDCPA.

                                 SUBSTANTIVE ALLEGATIONS

         11.     This case involves a CCS collections account that was reported on Plaintiff’s

  Experian credit report. The original creditor of the account was Quest Diagnostics Inc., a large

  provider of diagnostic testing and information.

         12.     This case also involves a CM collections account that was reported on Plaintiff’s

  Experian credit report. The original creditor of the account was Comcast Cable.

         13.     On July 16, 2020, after Plaintiff learned that CCS and CM communicated

  inaccurate information about the collection accounts, Plaintiff sent debt validation letters directly

  to CCS and CM disputing the accuracy of information on the accounts.

         14.     On July 16, 2020, Plaintiff also disputed the CCS and CM account reporting by

  submitting a written dispute letter to Experian’s Fair Credit Reporting Act compliance department.

         15.     Under the Fair Credit Reporting Act, upon receiving Plaintiff’s dispute letter,

  Experian was statutorily obligated to notify CCS and CM of the dispute within five days.

         16.     Notification of Plaintiff’s dispute triggered CCS and CM’s statutory obligations to

  conduct an investigation, mark the account as disputed, and delete the disputed information from

  Plaintiff’s account.




                                                    -3-
Case 1:21-cv-21752-MGC Document 1 Entered on FLSD Docket 05/07/2021 Page 4 of 5




         17.       Nonetheless, Defendants continued to communicate account information without

  making any correction.

         18.       Plaintiff’s credit score suffered as a result of the misleading information

  communicated by CCS and CM, and Plaintiff has been forced to deal with the aggravation and

  humiliation of a poor credit score.

                                         CAUSES OF ACTION

                                                 COUNT I

                  Against Defendants for Violations of the FDCPA, 15 U.S.C. § 1692e

         19.       Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

         20.       15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

         21.       Defendants received a debt validation letter from Plaintiff stating that the

  information on the account was incorrect.

         22.       Nonetheless, Defendants continued to report the details of Plaintiff’s account to the

  credit reporting agencies without changing the account’s information.

         23.       Plaintiff has been forced to deal with the aggravation and humiliation of a poor

  credit score.

         24.       Accordingly, Plaintiff is entitled to damages.

                                          PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands a judgment:

         a)        awarding Plaintiff statutory money damages, actual damages, and punitive

  damages;

         b)        awarding attorney’s fees and costs, and other relief; and

         c)        awarding such other relief as to this Court may seem just and proper.


                                                    -4-
Case 1:21-cv-21752-MGC Document 1 Entered on FLSD Docket 05/07/2021 Page 5 of 5




                                      JURY DEMAND
       Plaintiff demands a trial by jury.

  DATED: May 7, 2021                        COHEN & MIZRAHI LLP
                                                             /s/ Yosef Steinmetz
                                                              Yosef Steinmetz

                                            Florida Bar No.: 119968
                                            300 Cadman Plaza West, 12th Floor
                                            Brooklyn, NY 11201
                                            Telephone: 929/575-4175
                                            929/575-4195 (fax)
                                            ysteinmetz@cmlattorneys.com

                                            Attorney for Plaintiff




                                             -5-
